788 N.W.2d 24 (2010)
MICHIGAN AFSCME COUNCIL 25, Plaintiff-Appellant,
v.
COUNTY OF WAYNE, Defendant-Appellee.
Docket No. 141738. COA No. 298832.
Supreme Court of Michigan.
September 22, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 2, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration or clarification in light of the Wayne Circuit Court's September 9, 2010 order. The panel should also consider whether relief at this point is moot in view of the fact that the layoff periods have passed. The motion for stay is DENIED as moot.
We do not retain jurisdiction.